Citation Nr: 0726004	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 29, 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The veteran requested a hearing before a veterans law judge 
at the local VA office, but subsequently amended that request 
and elected to proceed with a video conference hearing, which 
was scheduled in due course.  However, the veteran failed to 
appear for his scheduled hearing, and his accredited 
representative thereafter submitted written arguments on the 
veteran's behalf, which are of record.


FINDINGS OF FACT

1.  Service medical records show treatment for a low back 
condition during active service, but do not reveal that such 
resulted in a disability upon discharge from service.  

2.  There is no medical evidence regarding any treatment for 
low back complaints between 1972 and 1995.  

3.  While the veteran has a current low back disability, it 
is not etiologically related to an incident or injury during 
service.  


CONCLUSION OF LAW

A current low back disability was not incurred in or 
aggravated by active service, nor may arthritis of the lumbar 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information and 
medical or lay evidence, if any, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Additionally, VA is required to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.

VA satisfied its duty to notify by means of a letters from 
the AOJ to the appellant issued prior to the initial AOJ 
decision and dated October 2, 2001.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ. 

The veteran was provided with a notice concerning disability 
ratings and effective dates for the award of benefits that 
would be assigned if service connection were awarded, as 
required by the Dingess/Hartman decision, in a letter dated 
February 27, 2007.  Since service connection is herein 
denied, the issues of the appropriate disability rating or 
effective dates, as well as the timing of notice, are moot.

With regard to all the duty to notify and assist 
requirements, as discussed below, the veteran was afforded a 
meaningful opportunity to present evidence and argument and 
to participate in his appeal.  In this case, the veteran was 
informed of his and the VA's respective responsibilities to 
identify and obtain relevant evidence, and was requested to 
submit evidence supporting his claims to VA in the above 
noted VCAA letter.  In the April 1, 2004 Statement of the 
Case (SOC), the veteran was again informed of all the 
applicable laws and regulations pertinent to his claim.  

Accordingly, the Board holds that the veteran was provided 
with a meaningful opportunity to participate in his claim by 
VA.  The veteran underwent VA medical evaluations and has 
visited VA medical facilities for treatment.  Reports of 
these records, as well as private medical records, have been 
obtained and considered by the AOJ and the Board consistent 
with the duty to assist the veteran in compliance with 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Further, the veteran 
was afforded an opportunity to present his case during a 
scheduled Board video hearing; however, the veteran did not 
appear but subsequently presented written arguments in 
support of his claim with the assistance of his accredited 
representative.  

The Board finds that the veteran has been fully and properly 
notified of the evidence necessary to substantiate his 
claims, of his and the VA's respective responsibility to 
identify and obtain such evidence, and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  Therefore, as all 
the requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.

II.  Background and Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran claims that he currently suffers from the 
residuals of a low back injury sustained in service.  
Specifically, the veteran contends that he was injured during 
training exercises during military service, hurting his back, 
and has suffered from the residuals of that back injury ever 
since.  He acknowledges that he was in an automobile accident 
prior to induction into service, but contends that such did 
not result in a low back disability.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current low back disability that was incurred 
in service.  In essence, the Board finds that the greater 
weight of credible and competent evidence of record 
establishes that the veteran's current lumbar spinal 
impairment is unrelated to any incident of his military 
service.

As an initial matter, there is a question as to whether the 
veteran entered service with a pre-existing low back 
condition.  The Board notes, in this respect, that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322; Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In the present case, the veteran's service induction 
examination is not of record.  Thus, there is no notation 
that the veteran had a preexisting low back disability when 
inducted into service.  While later service medical records 
note a history of an automobile accident in 1969, and 
complaints of worsening back pain since the automobile 
accident, the history alone, as recorded in examination 
reports does not constitute a finding of a preservice 
disability.  While it does appear that the veteran was 
involved in an automobile accident prior to entry into 
service, the Board can not say that there is clear and 
unmistakable evidence that he had a low back disability at 
that time.  As such, the Board must conclude that the veteran 
was sound upon entry into active military duty.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994), citing 38 C.F.R. § 
3.304(b).  

Turning to the relevant medical evidence, the service medical 
records include treatment notes from February 1971 in which 
the veteran received treatment for a lumbar spine strain.  X-
rays were described as negative.  On March 1, 1971 the 
veteran was referred to an orthopedist.  The veteran reported 
low back pain over the prior two weeks, radiating to the left 
buttock.  Physical examination showed tenderness over the 
left buttock, but no gross deformity.  Straight leg raise 
test was negative.  X-ray of the lumbar spine was, again, 
described as negative.  The veteran was diagnosed with a low 
back syndrome and prescribed a course of physical therapy and 
pain medications.  On March 15, 1971, the veteran sought 
treatment for continued low back pain.  In October 1971, the 
record shows treatment for low back pain with muscle spasms.  
The veteran was prescribed Robaxin and Tylenol.  A separation 
examination performed upon discharge in March 1972 fails to 
note any impairment of the spine.  

The post-service medical records include a 1995 MRI of the 
veteran's lumbar spine.  Results were found to be essentially 
negative, except for mild hypertrophic degenerative changes.  
The vertebrae and disc spaces were within normal limits. 

The veteran began treatment with the VA Medical Center in 
December 2000.  He reported undergoing a laminectomy in 
September 2000, but his back pain had continued to worsen.  
The initial assessment includes a diagnosis of chronic low 
back pain.  A MRI of the lumbar spine showed a L3-4 
laminectomy and an incidental L4 vertebral body hemangioma.  

The veteran has also provided a letter from his private 
physician written in February 2001.  He notes that the 
veteran began having back problems in July 2000, which were 
initially treated with steroid injections but ultimately 
required a decompressive lumbar laminectomy in September 
2000.  

A VA examination was performed in May 2001, which included a 
review of the claimant's medical records.  The veteran's 
history was significant for low back pain and decompressive 
laminectomy, partial, medial facetectomy and foraminotomy at 
L3-4 and L4-5.  Physical examination showed an unsteady, 
antalgic gait with marked limping on the left leg.  Straight 
leg raise test was positive on the left at 30 degrees and the 
veteran demonstrated pain upon flexion of the lumbar spine.  
The veteran was diagnosed as status postoperative laminectomy 
of the lumbar spine at L3-4 and L4-5.

In October 2001, VA obtained a medical opinion for purposes 
of this claim regarding the relation of the veteran's current 
low back disabilities to the low back complaints documented 
in service.  The physician physically examined the claimant 
and reviewed the claims file, including the veteran's service 
medical records.  The veteran reported injuring his back in a 
fall during training in service, for which he received 
injections, and then complaining of stiffness in his back 
again in 1975.  The veteran stated that he began having back 
pain again in July 2000 and in September 2000 underwent a 
laminectomy.  After reviewing both the service medical 
records and the recent records, obtaining a medical history, 
and examining the veteran, the physician concluded that it 
would be impossible to relate the veteran's current back 
disability to the back pain he experienced in service without 
resorting to speculation.

Upon review of this and other evidence of record, the Board 
finds the preponderance of the evidence is against the claim 
that a current low back disability is related to any incident 
or injury in service.  While the service medical records show 
that the veteran was treated for low back pain in 1971 and 
1972, his March 1972 discharge examination revealed no injury 
or disease affecting the low back.  The evidence appears to 
show that any low back injury sustained by the veteran during 
service was acute and transitory in nature.  

Additionally, while service incurrence will be presumed for 
certain chronic diseases, such as arthritis, if they are 
manifest to a compensable degree within the year after active 
service, here there is no competent evidence, by x-ray 
evidence or otherwise, to show that the veteran had arthritis 
in the first post-service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Indeed, the medical evidence of record is silent regarding 
any treatment for low back complaints between 1972 and 1995.  
The Board has considered the veteran's statements that he 
suffered with back problems while in the military.  Even if 
his statements could be read as claiming a continuity of 
symptomatology since service, such history would be 
contradicted by the separation examination, and medical 
records in the decades immediately after service, which show 
no complaints or findings referable to a right shoulder 
disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding Board is obligated to, and fully 
justified in, determining whether lay testimony is credible 
in and of itself, because of conflicting statements, and that 
the Board may weigh the absence of contemporary medical 
evidence against lay statements).

Here, however, the veteran's claim fails based upon the lack 
of medical nexus associating his in-service back problems to 
a current disability.  As a lay person, the veteran is not 
competent to provide a medical opinion linking current 
postoperative residuals of a laminectomy, facetectomy, and 
foraminotomy to service.  (A lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994)).  

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the veteran's 
allegations, no medical professional has ever linked his 
current low back disability to any remote incident of 
service.  The medical professional in this matter was unable 
to link the veteran's current low back condition to service 
without resorting to speculation.  The law, in this regard, 
has recognized that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  No other medical 
evidence of record provides an opinion as to the etiology of 
the low back condition.  As such, there is no competent 
medical evidence of a nexus.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
condition.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a low back condition is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


